Citation Nr: 0619482	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  96-34 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance under 
Chapter 35 of Title 38 United States Code.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran, who served on active duty from April 1966 to 
November 1991, died in February 1996.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board denied service connection for the cause of the 
veteran's death, as well as entitlement to Dependent's 
Educational Assistance under Chapter 35 of Title 38 United 
States Code, in February 1998.  The appellant appealed to the 
United States Court of Appeals for Veterans Claims (CAVC.)  
In June 2000, the CAVC issued an Order vacating and remanding 
this matter back to the Board for readjudication.  The Board 
undertook development of the claim consistent with the 
directives of the CAVC.  Specifically, independent medical 
opinion evidence was obtained.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This claim has been pending since 1996.  In November 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  A VCAA notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  On remand, the RO must ensure that 
this VCAA requirement has been met.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for service connection for the 
cause of the veteran's death and 
entitlement to Dependent's Educational 
Assistance under Chapter 35 of Title 38 
United States Code; (2) the information 
and evidence that VA will seek to obtain 
on her behalf; and (3) the information or 
evidence that she is expected to provide; 
and (4) request or tell her to provide 
any evidence in her possession that 
pertains to the claims.  A copy of this 
notification must be associated with the 
claims folder.

2.  Thereafter, readjudicate the claims 
on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case.  The 
appellant should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until VA notifies her.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


